Title: Arthur Lee to Franklin and John Adams, 8 February 1779
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


Gentlemen/
Feby. 8th. 1779
Having not seen the Letter of Mr. Williams to which one of those sent me is an Answr. I cannot form any judgment of it.
As there are no marks mentiond by which Mr. Deanes claim to any of the Goods in the possession of the public Agent can be ascertaind—as all the Goods in question, were, when received, declard to be on account of the public; & as I perceive in the Banker’s Accounts very large Sums of public money paid for Goods purchasd in Holland, wch. Goods I am satisfyd these are; I cannot think it consistent with my duty to concur in delivering them to any person upon so indefinite a claim.
I have the honor to be, with the greatest esteem & respect, Gentlemen Yr. most Obedt. Humbl. Servt.
Arthur Lee